DETAILED ACTION

All rejections and claim objections from the previous Official Action not repeated below have been withdrawn. 
Claims 1-6, 8, 9, 11, 12 and 31 are under consideration. 
Claims 13-23 remain withdrawn.
The claims remain unchanged. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 5, 2021 has been entered.
This Official Action is Final.  MPEP 706.07(b) states: The claims of an application for which a request for continued examination (RCE) has been filed may be finally rejected in the action immediately subsequent to the filing of the RCE (with a submission and fee under 37 CFR 1.114) where all the claims in the application after the entry of the submission under 37 CFR 1.114 and any entered supplemental amendments (A) are either identical to or patentably indistinct from the claims in the application prior to the entry of the submission under 37 CFR 1.114, and (B) would have been properly finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to the filing of the RCE under 37 CFR 1.114.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 


Claims 1-6, 8, 9, 11, 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MCCUE et al. United States Patent No. 5,908,854 (MCCUE) and COMPADRE et al. United States Patent No. 6,864,269 (COMPADRE). 
As to claims 1-3, 5 and 6, MCCUE teaches a composition for sanitizing comprising at least one quaternary ammonium compound (QAC) having a homologous formula to Formula I or Formula II recited in claim 1 (Col. 1, lines 5-8, Col. 2, line 1 -Col. 3, line 4).  “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381,137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991)” (MPEP 2144.09 I) Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CFI2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). (MPEP 2144.09 II) Given that the QAC compounds of MCCUE are homologous to those presently claimed and provide the same utility of sanitization as the compounds claimed the presently claimed QAC compounds are prima facie obvious over MCCUE.
The composition of MCCUE is alkaline and comprises a pH adjusting agent such as sodium hydroxide as recited in claim 1. (Abstract, Col. 4, lines 8-12). The composition of MCCUE is disclosed to 
MCCUE is silent regarding the composition comprising a solubility enhancing agent such as propylene glycol or glycerol.
COMPADRE teaches a sanitizing composition concentrate comprising at least one QAC having a homologous formula to Formula I or Formula II recited in claim 1. (Col. 1, lines 15-17, Col. 11, lines 39-65). COMPADRE further teaches that “It is difficult to prepare concentrated solutions of QACs in water alone because the QAC precipitates out of solution. In fact, it is difficult to get more than about 5 to about 10% QACs, and under some conditions more than 1% of QAC in solution, depending upon the temperature of the solution without the aid of solubility enhancing agents. However, the present inventors have determined that concentrated solutions of QACs can be prepared, if prepared in combination with at least one solubility enhancing agent or solvent, such as an alcohol or a polyglycol. QACs are known cationic surfactants, and as such, the preparation of aqueous QAC solutions results in extensive foaming. However, when the concentrated QAC solution comprising a QAC with a concentration of greater than 10% or greater than 15% and at least one solubility enhancing agent is utilized to prepare dilute QAC solutions, the extensive foaming that usually arises when preparing aqueous solutions of QAC is greatly reduced. Minimal foaming occurs in the preparation of the concentrate, and once prepared, the concentrate does not exhibit foaming.  Further, the concentrate is diluted with minimal agitation and, therefore, minimal foaming. If the concentrated QAC is exposed to cold temperatures, the concentrated QAC solution resists precipitation. If frozen, the concentrated QAC solution with at least one solubility enhancing agent goes into solution upon thawing. If a precipitate of the QAC remains after shipping or storage at ambient temperatures or frozen, then the temperature of the solution is raised until the precipitate disappears. Large quantities of QAC 
The solutions of QAC disclosed by COMPADRE comprise 10-50 %wt QAC with the balance made up of solubility enhancing agent and water if necessary (Col. 9, line 40-Col. 5 line 9). The solution is disclosed to comprise up to 70 %wt solubility enhancing agent (Col. 10, lines 56-65). Propylene glycol and glycerol are disclosed to be useful solubility enhancing agents (Col. 10, lines 35-40).
Both MCCUE and COMPADRE are directed towards sanitizing compositions comprising quaternary ammonium compounds as recited in claim 1. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a solubility enhancing agent such as propylene glycol or glycerol in the composition of MCCUE in order to improve the solubility of the QAC, prevent extensive foaming upon dilution of the concentrate as well as to provide a concentrated QAC solution that resists precipitation, has a minimal risk of spoilage or limited shelf life and enhances end-user safety. Inclusion of propylene glycol or glycerol solubility enhancing agents in the composition of MCCUE in the proportions disclosed by COMPADRE would have produced a composition having homologous QAC and the same rest of the components recited in claims 1 and 5 in proportions that 
Regarding the recitation in claim 1 that the composition comprises a food product selected from the group consisting of a poultry, pork, beef, seafood, fruit and vegetable, COMPADRE teaches that QAC compositions are useful for sanitizing chickens which are subsequently packaged without further washing or rinsing. The method optionally includes at least one washing step (Col. 13, lines 36-47).   As to the recitation that the antimicrobial composition is present with “less than about 25 ppm”, it is noted that this includes trace amounts of the antimicrobial composition.  It would have been obvious to one skilled in the art that optional wash steps would leave trace amounts of the antimicrobial composition.
 The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also in re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07). Given that this modification of MCCUE with COMPADRE would result in a food product comprising poultry and a sanitizing composition comprising the same or homologous components to that recited in claim 1, the sanitizing composition and the poultry would necessarily be separable as required by claim 1.
 MCCUE is silent regarding the food product and sanitizing composition being at a temperature of about 100°F to about 120°F recited in claim 1.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed 
As such, the modification of MCCUE with COMPADRE renders obvious the limitations of claims 1 -3, 5 and 6. 
It is noted that claims 1 and 31 have been amended to recite that the food product is at a from about 100 °F to about 120 °F while being sanitized with the antimicrobial composition the antimicrobial composition is at a temperature from about 100 °F to about 120 °F while sanitizing the food product. This is a product by process recitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.). The claims are product claims and have been examined on that basis. The composition is directed to an antimicrobial composition and a food product, as claimed.  The manner in which the sanitizer is applied “while being sanitized” or “sanitizing the food product” are process limitations that do not alter the structure or ingredients of the product.  
Regarding claim 4, MCCUE teaches that the composition has a pH in the range of about 6.0 to 12.0. (Col. 4, lines 8-9) This range encompasses the range recited in claim 4. In the case where the 
As to claims 8 and 9, these claims recite limitations regarding the intended use of the composition recited in claim 1. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art composition is capable of performing the intended use.  Given that MCCUE and COMPADRE disclose sanitizing compositions as presently claimed, it is clear that the modification of MCCUE to incorporate solubility enhancing agent would be capable of performing the intended use, i.e. sanitization, presently claimed as required in the above cited portion of the MPEP.

Claims 11 and 12 recite product-by-process limitations that do not distinguish the composition recited in claim 1 from MCCUE modified with COMPADRE. Nonetheless, both MCCUE and COMPADRE disclose producing the compositions as concentrates and therefore the modification of MCCUE with COMPADRE renders the limitations of these claims obvious.
As to claim 31, MCCUE teaches a composition for sanitizing comprising mixtures of two or more quaternary ammonium compound (QAC) having the same formula as Formula I or Formula II recited in claim 31. (Col. 1, lines 5-8, Col. 2, line 1 -Col. 3, line 8).  Aside from Formula I and Formula II, Claim 31 recites the same limitations as claim 1. As such, claim 31 is rendered obvious by the modification of MCCUE with COMPADRE for the reasons stated with regard to claim 1 above.

Claims 1-6, 8, 9, 11, 12 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over MCCUE et al. United States Patent No. 5,908,854 (MCCUE), COMPADRE et al. United States Patent No. 6,864,269 (COMPADRE) and United States Patent Application Publication No.  20070292305 (DEMPSEY). 
As to claims 1-3, 5 and 6, MCCUE teaches a composition for sanitizing comprising at least one quaternary ammonium compound (QAC) having a homologous formula to Formula I or Formula II recited in claim 1 (Col. 1, lines 5-8, Col. 2, line 1 -Col. 3, line 4).  “A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381,137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991)” (MPEP 2144.09 I) Compounds which are homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CFI2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). (MPEP 2144.09 II) Given that the QAC compounds of MCCUE are homologous to those presently claimed and provide the same utility of sanitization as the compounds claimed the presently claimed QAC compounds are prima facie obvious over MCCUE.
The composition of MCCUE is alkaline and comprises a pH adjusting agent such as sodium hydroxide as recited in claim 1. (Abstract, Col. 4, lines 8-12). The composition of MCCUE is disclosed to comprise 0.1 wt% to 25 wt% QAC. (Col. 3, lines 48-53). The sanitizing composition of MCCUE is disclosed to be prepared as a concentrate which may then be diluted in water in a weight of volume ratio of composition: water of 1:0-1:250. (Col. 4, lines 45-47). 
MCCUE is silent regarding the composition comprising a solubility enhancing agent such as propylene glycol or glycerol.
COMPADRE teaches a sanitizing composition concentrate comprising at least one QAC having a homologous formula to Formula I or Formula II recited in claim 1. (Col. 1, lines 15-17, Col. 11, lines 39-65). COMPADRE further teaches that “It is difficult to prepare concentrated solutions of QACs in water alone because the QAC precipitates out of solution. In fact, it is difficult to get more than about 5 to about 10% QACs, and under some conditions more than 1% of QAC in solution, depending upon the temperature of the solution without the aid of solubility enhancing agents. However, the present inventors have determined that concentrated solutions of QACs can be prepared, if prepared in combination with at least one solubility enhancing agent or solvent, such as an alcohol or a polyglycol. QACs are known cationic surfactants, and as such, the preparation of aqueous QAC solutions results in extensive foaming. However, when the concentrated QAC solution comprising a QAC with a concentration of greater than 10% or greater than 15% and at least one solubility enhancing agent is utilized to prepare dilute QAC solutions, the extensive foaming that usually arises when preparing aqueous solutions of QAC is greatly reduced. Minimal foaming occurs in the preparation of the concentrate, and once prepared, the concentrate does not exhibit foaming.  Further, the concentrate is diluted with minimal agitation and, therefore, minimal foaming. If the concentrated QAC is exposed to cold temperatures, the concentrated QAC solution resists precipitation. If frozen, the concentrated QAC solution with at least one solubility enhancing agent goes into solution upon thawing. If a precipitate of the QAC remains after shipping or storage at ambient temperatures or frozen, then the temperature of the solution is raised until the precipitate disappears. Large quantities of QAC concentrates in large containers or drums can be warmed on a drum warmer, if necessary. Further, compared to dilute aqueous solutions of QACs, the concentrated QAC solution, in conjunction with the high concentrations of at least one solubility enhancing agent, such as appropriate water-
The solutions of QAC disclosed by COMPADRE comprise 10-50 %wt QAC with the balance made up of solubility enhancing agent and water if necessary (Col. 9, line 40-Col. 5 line 9). The solution is disclosed to comprise up to 70 %wt solubility enhancing agent (Col. 10, lines 56-65). Propylene glycol and glycerol are disclosed to be useful solubility enhancing agents (Col. 10, lines 35-40).
Both MCCUE and COMPADRE are directed towards sanitizing compositions comprising quaternary ammonium compounds as recited in claim 1. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included a solubility enhancing agent such as propylene glycol or glycerol in the composition of MCCUE in order to improve the solubility of the QAC, prevent extensive foaming upon dilution of the concentrate as well as to provide a concentrated QAC solution that resists precipitation, has a minimal risk of spoilage or limited shelf life and enhances end-user safety. Inclusion of propylene glycol or glycerol solubility enhancing agents in the composition of MCCUE in the proportions disclosed by COMPADRE would have produced a composition having homologous QAC and the same rest of the components recited in claims 1 and 5 in proportions that overlap or encompass those recited in claims 1 -3 and 6. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). 
Regarding the recitation in claim 1 that the composition comprises a food product selected from the group consisting of a poultry, pork, beef, seafood, fruit and vegetable, COMPADRE teaches that QAC compositions are useful for sanitizing chickens which are subsequently packaged without further washing or rinsing. The method optionally includes at least one washing step (Col. 13, lines 36-47).   As to the recitation that the antimicrobial composition is present with “less than about 25 ppm”, it is noted that this includes trace amounts of the antimicrobial composition.  It would have been obvious to one skilled in the art that optional wash steps would leave trace amounts of the antimicrobial composition.
 The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (“Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle.” Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) See also in re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960) (selection of a known plastic to make a container of a type made of plastics prior to the invention was held to be obvious)) (MPEP 2144.07). Given that this modification of MCCUE with COMPADRE would result in a food product comprising poultry and a sanitizing composition comprising the same or homologous components to that recited in claim 1, the sanitizing composition and the poultry would necessarily be separable as required by claim 1.
 MCCUE and COMPADRE are silent regarding the food product and sanitizing composition being at a temperature of about 100°F to about 120°F recited in claim 1.  
It is noted that claims 1 and 31 have been amended to recite that the food product is at a from about 100 °F to about 120 °F while being sanitized with the antimicrobial composition the antimicrobial composition is at a temperature from about 100 °F to about 120 °F while sanitizing the food product. This is a product by process recitation. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  DEMPSEY teaches that temperature, humidity, concentration, and time all affect a sterilization process 
 DEMPSEY, while being a medical device sterilizer, is analogous art as it is within the same field of endeavor of sterilizing and solves the same problems of what conditions to use to properly sterilize that the applicant faced.
It would have been obvious to modify the above-identified references with the parameters of DEMPSEY, DEMPSEY teaches that temperature, humidity, concentration, and time all affect a sterilization process. 
Regarding claim 4, MCCUE teaches that the composition has a pH in the range of about 6.0 to 12.0. (Col. 4, lines 8-9) This range encompasses the range recited in claim 4. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
As to claims 8 and 9, these claims recite limitations regarding the intended use of the composition recited in claim 1. Applicants attention is drawn to MPEP 2111.02 which states that intended use statements must be evaluated to determine whether the intended use results in a structural difference between the claimed invention and the prior art. Only if such structural difference exists, does the recitation serve to limit the claim. If the prior art structure is capable of performing the intended use, then it meets the claim.  It is the examiner’s position that the intended use recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art and further that the prior art composition is capable of performing the intended use.  Given that MCCUE and COMPADRE disclose sanitizing compositions as presently claimed, it is clear that 

Claims 11 and 12 recite product-by-process limitations that do not distinguish the composition recited in claim 1 from MCCUE modified with COMPADRE. Nonetheless, both MCCUE and COMPADRE disclose producing the compositions as concentrates and therefore the modification of MCCUE with COMPADRE renders the limitations of these claims obvious.
As to claim 31, MCCUE teaches a composition for sanitizing comprising mixtures of two or more quaternary ammonium compound (QAC) having the same formula as Formula I or Formula II recited in claim 31. (Col. 1, lines 5-8, Col. 2, line 1 -Col. 3, line 8).  Aside from Formula I and Formula II, Claim 31 recites the same limitations as claim 1. As such, claim 31 is rendered obvious by the modification of MCCUE with COMPADRE for the reasons stated with regard to claim 1 above.

Response to Arguments
Applicant's arguments filed August 5, 2021 have been fully considered but they are not persuasive.  
Claims 1 and 31 recite that the food product is at a from about 100 °F to about 120 °F “while being sanitized” with the antimicrobial composition the antimicrobial composition is at a temperature from about 100 °F to about 120 °F “while sanitizing the food product”. The manner in which the sanitizer is applied “while being sanitized” or “sanitizing the food product” are process limitations that do not alter the structure or ingredients of the product.  "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) (Claim was directed to a novolac color developer. The process of making the developer was allowed. The difference between the inventive process and the prior art was the addition of metal oxide and carboxylic acid as separate ingredients instead of adding the more expensive pre-reacted metal carboxylate. The product-by-process claim was rejected because the end product, in both the prior art and the allowed process, ends up containing metal carboxylate. The fact that the metal carboxylate is not directly added, but is instead produced in-situ does not change the end product.).
The applicant argues that nothing in MCCUE and COMPADRE teaches or suggests a food product composition wherein the food product is at a temperature from about 100 °F to about 120 °F, and wherein the antimicrobial composition is at a temperature from about 100 °F to about 120 °F.  .").  
However, MCCUE teaches a composition for sanitizing comprising at least one quaternary ammonium compound (QAC) having a homologous formula to Formula I or Formula II recited in claim 1 (Col. 1, lines 5-8, Col. 2, line 1 -Col. 3, line 4).  COMPADRE teaches a sanitizing composition concentrate comprising at least one QAC having a homologous formula to Formula I or Formula II recited in claim 1. (Col. 1, lines 15-17, Col. 11, lines 39-65).  Thus, both compositions are directed to sanitizing compositions.  In this regard, both references seek to eliminate microbes from their products. While they references may not disclose the same temperature as claimed, this temperature does not result in structural difference (i.e., the reduction of microbes).
The applicant also argues that DEMPSEY does not cure this deficiency.  However, again, DEMPSEY does relate to sanitizing product.  In this regard, DEMPSEY is directed to solving the same problem, teaches the same structural difference (i.e., the reduction of microbes) and analogous art. DEMPSEY teaches that temperature, humidity, concentration, and time all affect a sterilization process [0057]. Thus, DEMPSEY shows that even if the temperatures of the product by process recitations are 
The Applicants also argues that a food product composition sanitized with regard to at least one microorganism. One having ordinary skill in the art would recognize how a food product being sanitized must be done so in a manner that maintains the nutritional integrity of the food product and must be rendered safe for consumption post sanitation. In no way does this apply to the medical devices being sterilized by DEMPSEY.  However, this disregards the teachings of MCCUE and COMPADRE which do sanitize food products. 
The Applicant also argues that one having ordinary skill in the art would appreciate that the food products sterilized by the Applicants are inherently porous. In fact, it is argued that Applicants surprisingly found that sterilizing food products at pH range of from about 9.5 to about 12 allows the food product to "absorb more antimicrobial into the food product, providing for greater efficacy." Application at page 12, lines 20-29.  However, there is no evidence to support this argument or that the product of MCCUE differs in porosity. With this in mind, it is noted that the only data in the present specification is Examples 1, 2 and 3.  These Examples only show a reduction in microorganisms.  None of the Examples discuss porosity. 
However, MCCUE teaches a composition for sanitizing comprising at least one quaternary ammonium compound (QAC) having a homologous formula to Formula I or Formula II recited in claim 1 (Col. 1, lines 5-8, Col. 2, line 1 -Col. 3, line 4).  The composition of MCCUE is alkaline and comprises a pH adjusting agent such as sodium hydroxide as recited in claim 1. (Abstract, Col. 4, lines 8-12). The composition of MCCUE is disclosed to comprise 0.1 wt% to 25 wt% QAC. (Col. 3, lines 48-53). The 
Thus, what is clear that the MCCUE does teach sanitizing food products at a basic pH.  


Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/PHILIP A DUBOIS/Examiner, Art Unit 1791                                                                                                                                                                                                        


/DONALD R SPAMER/Primary Examiner, Art Unit 1799